            Case 1:21-cv-07487-AT-SDA Document 6 Filed 09/13/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             9/13/2021

 ARIEL GERMOSEN-VASQUEZ,

                                   Plaintiff,

                       -against-                                     21-CV-7487 (AT)

                                                                 ORDER OF SERVICE
 COHEN, FRANKEL & RUGGIERO, LLP;
 MARK COHEN,

                                   Defendants.

ANALISA TORRES, United States District Judge:

        Plaintiff, who is currently incarcerated at the Westchester County Jail, brings this pro se

action under the Court’s diversity jurisdiction, asserting a breach of contract claim. By order

dated September 8, 2021, the Court granted Plaintiff’s request to proceed without prepayment of

fees, that is, in forma pauperis (IFP). 1

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date




        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-07487-AT-SDA Document 6 Filed 09/13/21 Page 2 of 3




summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for each of these defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is instructed to issue summonses, complete the USM-285 forms with

the addresses for Defendants, and deliver all documents necessary to effect service to the U.S.

Marshals Service. The Clerk of Court is further directed to mail a copy of this order to Plaintiff

along with an information package.

SO ORDERED.

 Dated:     September 13, 2021
            New York, New York




                                                   2
Case 1:21-cv-07487-AT-SDA Document 6 Filed 09/13/21 Page 3 of 3




            DEFENDANTS AND SERVICE ADDRESSES

     Mark Cohen
     Cohen, Frankel, & Ruggiero LLP
     20 Vesey Street, Ste. 1200
     New York, N.Y. 10007

     Cohen, Frankel, & Ruggiero LLP
     20 Vesey Street, Ste. 1200
     New York, N.Y. 10007
